Citation Nr: 0813923	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  05-37 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to initial evaluation in excess of 10 percent 
disabling for service-connected status post reduction of 
right third interphalangeal joint and soft tissue swelling.

2.  Entitlement to service connection for left shoulder 
adhesive capsulitis with bursitis claimed as left shoulder 
condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 2001 to August 
2002.  He has additional unverified service in the U. S. Navy 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks an initial evaluation in excess of 10 
percent disabling for service-connected status post reduction 
of right third interphalangeal joint and soft tissue swelling 
and service connection for left shoulder adhesive capsulitis 
with bursitis claimed as left shoulder condition.

The RO issued the Statement of the Case (SOC) in October 
2005.  The RO issued the most recent Supplemental Statement 
of the Case (SSOC) in July 2006.  Subsequently, in September 
2006 the veteran submitted the report of a private magnetic 
resonance imaging (MRI) scan of his left shoulder dated in 
August 2006.  The RO certified the claims on appeal to the 
Board in September 2007.

VA regulations provide that upon receipt of additional 
pertinent evidence after a SOC or the most recent SSOC has 
been issued and before the appeal is certified to the Board 
of Veterans' Appeals and the appellate record is transferred 
to the Board, the agency of original jurisdiction will 
furnish the veteran and his representative a SSOC.  See 38 
C.F.R. § 19.31.

Review of the record reveals that the veteran was not issued 
a Supplemental Statement of the Case after the RO's receipt 
of the aforesaid evidence. The matter must therefore be 
remanded for compliance with 38 C.F.R. § 19.31.

In July 2004, the veteran was afforded a VA Compensation and 
Pension (C&P) examination in conjunction with his claim of 
entitlement to service connection for left shoulder adhesive 
capsulitis with bursitis claimed as left shoulder condition.  
At that time, the examiner did not render an opinion on 
whether the veteran's left shoulder adhesive capsulitis with 
bursitis was related to service.

The Board notes that "once the Secretary undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
he must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, as 
indicated above, the examiner in July 2004 failed to render 
an opinion on the etiology of the veteran's left shoulder 
adhesive capsulitis with bursitis, therefore, the examination 
is inadequate.  For this reason the claim must be remanded 
for the veteran to be afforded another VA C&P examination.

The veteran was last afforded a VA C&P examination of his 
service-connected status post reduction of right third 
interphalangeal joint and soft tissue swelling in July 2004, 
more than three years ago.  The VA's duty to assist includes 
the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993); see also Robinette v. Brown, 8 
Vet. App. 69, 76 (1995); Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (a veteran is entitled to a new examination after 
a two-year period between the last VA examination and the 
veteran's contention that the pertinent disability had 
increased in severity).  In addition to the veteran's last VA 
examination being unduly remote, the veteran has stated that 
since the examination his medical conditions have worsened 
and the veteran's VA outpatient records reveal that the 
veteran's right hand has exhibited pain and reduced strength.  
Because there may have been a significant change in the 
veteran's condition, the claim must also be remanded for a 
new VA examination.

As indicated above, the veteran served on active duty from 
October 2001 to August 2002.  The veteran's DD 214, issued at 
the end of this period of active service, indicates that he 
was transferred to the Navy Reserves at the Naval Reserve 
Center, Roosevelt Road, Puerto Rico.  The veteran's reserve 
obligation termination date was listed as December 2004.  A 
careful review of the claims folder reveals that the veteran 
was still active in the Navy Reserve as of 2005 as evidenced 
by a Report of Medical Examination at Time of Incident dated 
in June 2005 finding the veteran fit for service.  Moreover, 
he had four years of inactive duty prior to October 2001 and 
four months of active duty.  On remand, the veteran's periods 
of active service, to include periods of active duty for 
training and inactive duty for training should be verified.  

The only service medical records (SMRs) associated with the 
claims folder are for the veteran's period of active service 
from 2001 to 2002 and one Report of Medical Examination at 
Time of Incident dated in June 2005.  This report indicated 
that he had a left shoulder injury during a fall.  The SMRs 
for the veteran's periods of reserve duty, if any exist, are 
not included.  Those records, and any other SMRs relating to 
his service in the Navy Reserve must be obtained and 
associated with the claims folder unless none exist or there 
is a determination that existing records cannot be found.

Accordingly, the case is REMANDED for the following action:

1.  The claimant should be provided with notice 
of the statutes and regulations governing 
service connection where there is active duty 
for training (ACDUTRA) or inactive duty for 
training (INACDUTRA).  In particular, the 
claimant should be specifically advised that 
service connection is not authorized for 
disorders which arise during a period of 
enlistment in a reserve component, except where 
the disorder is incurred during a period of 
performance of ACDUTRA during which the 
claimant was disabled from a disease or injury 
incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(22).

The claimant should be notified that "injury", 
for purposes of service connection where the 
service involved is ACDUTRA and INACDUTRA, 
refers to the results of external trauma, 
rather than a degenerative process.

2.  Ask the veteran to clarify all dates of 
reserve service, the name or location of the 
reserve unit or units, and what state(s) the 
reserve units were associated with, including 
the state in which the reserve component he 
last serviced with was located.  

3.  After the veteran clarifies his reserve 
service, each state should be asked where its 
retired records were sent, if no records of the 
veteran's reserve component service are 
located.  The RO should ask for clinical 
records.

4.  If the veteran's reserve component records 
are not located from other sources, the records 
should be sought from the US Navy Reserve 
Personnel Command and any other appropriate 
channels.

5.  The RO should attempt to obtain 
verification of all periods of active duty, 
including all periods of ACDUTRA and INACDUTRA.  

6.  The veteran should be advised of the types 
of alternative evidence which might assist him 
to substantiate the claim for service 
connection including, but not limited to, 
statements from employers, employment records 
reflecting time lost from work and the reason 
for loss of time, statements from former fellow 
employees, or others who may have observed 
relevant symptoms, reports of examinations for 
insurance purposes, and the like.

7.  After the above development is completed, 
the RO should make arrangements with the 
appropriate VA medical facility for the veteran 
to undergo a hand examination.  The claims 
folder and a copy of this remand must be made 
available to the examiner.  The examiner should 
note in the examination report that the claims 
folder and the remand have been reviewed.  Any 
appropriate evaluations, studies, and testing 
deemed necessary by the examiner should be 
conducted at this time, and included in the 
examination report.

The examiner should assess the severity of the 
veteran's service-connected status post 
reduction of right third interphalangeal joint 
and soft tissue swelling.  The examiner must 
provide a complete rationale for any stated 
opinion.

8.  The RO should also make arrangements with 
the appropriate VA medical facility for the 
veteran to undergo an examination of the 
veteran's left shoulder.  The claims folder and 
a copy of this remand must be made available to 
the examiner.  The examiner should note in the 
examination report that the claims folder and 
the remand have been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be conducted 
at this time, and included in the examination 
report.

The examiner is asked to express an opinion as 
to the etiology of the veteran's left shoulder 
adhesive capsulitis with bursitis claimed as 
left shoulder condition.  The examiner is 
specifically asked to express an opinion as to 
whether the current left shoulder adhesive 
capsulitis with bursitis is at least as likely 
as not (i.e., 50 percent or greater 
possibility) related to the veteran's military 
service, to include an injury to the left 
shoulder in June 2005 following a fall.  The 
examiner must provide a complete rationale for 
any stated opinion.

9.  Thereafter, the RO should readjudicate the 
veteran's claims.  If the benefits sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




